           Case 19-41379              Doc 36        Filed 11/26/19 Entered 11/26/19 09:32:50                              Desc Main
                                                      Document     Page 1 of 2

 Fill in this information to identify your case:
 Debtor 1              Phillip            Joseph                  Crochet
                       First Name         Middle Name             Last Name

 Debtor 2            Elizabeth            Lee                     Crochet
 (Spouse, if filing) First Name           Middle Name             Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number           19-41379-BTR-13                                                                                         Check if this is an
 (if known)
                                                                                                                               amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                               12/15

If you are an individual filing under chapter 7, you must fill out this form if:

     creditors have claims secured by your property, or

     you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:           List Your Creditors Who Hold Secured Claims

1.    For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
      fill in the information below.

      Identify the creditor and the property that is collateral         What do you intend to do with the            Did you claim the property
                                                                        property that secures a debt?                as exempt on Schedule C?

      Creditor's        Mobiloil Federal Credit Union                         Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    2016 Chrysler 300 (approx. 50,000                     Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
                        miles)
      securing debt:                                                          Retain the property and [explain]:
                                                                              Debtor will continue making payments to creditor without
                                                                              reaffirming.


      Creditor's        Mobiloil Federal Credit Union                         Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    2015 Dodge Ram 1500 (approx. 38,000                   Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
                        miles)
      securing debt:                                                          Retain the property and [explain]:
                                                                              Debtor will continue making payments to creditor without
                                                                              reaffirming.




Official Form 108                         Statement of Intention for Individuals Filing Under Chapter 7                                     page 1
           Case 19-41379              Doc 36      Filed 11/26/19 Entered 11/26/19 09:32:50                            Desc Main
                                                    Document     Page 2 of 2

Debtor 1     Phillip Joseph Crochet
Debtor 2     Elizabeth Lee Crochet                                                    Case number (if known)     19-41379-BTR-13

    Identify the creditor and the property that is collateral       What do you intend to do with the            Did you claim the property
                                                                    property that secures a debt?                as exempt on Schedule C?
    Creditor's       Nprto Texas, LLC                                    Surrender the property.                      No
    name:                                                                Retain the property and redeem it.           Yes
    Description of   Laptop, Bedroom Furniture                           Retain the property and enter into a
    property                                                             Reaffirmation Agreement.
    securing debt:                                                       Retain the property and [explain]:



 Part 2:         List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

    Describe your unexpired personal property leases                                                            Will this lease be assumed?

    Lessor's name:        STAR Hubbard, LLC                                                                         No
    Description of leased Apartment Lease                                                                           Yes
    property:



 Part 3:         Sign Below

   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
   personal property that is subject to an unexpired lease.

X /s/ Phillip Joseph Crochet                           X /s/ Elizabeth Lee Crochet
   Phillip Joseph Crochet, Debtor 1                        Elizabeth Lee Crochet, Debtor 2

   Date 11/26/2019                                         Date 11/26/2019
        MM / DD / YYYY                                          MM / DD / YYYY




Official Form 108                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 2
